One Choice℠ In Retirement Portfolio • One Choice℠ 2015 Portfolio One Choice℠ 2020 Portfolio • One Choice℠ 2025 Portfolio One Choice℠ 2030 Portfolio • One Choice℠ 2035 Portfolio One Choice℠ 2040 Portfolio • One Choice℠ 2045 Portfolio One Choice℠ 2050 Portfolio • One Choice℠ 2055 Portfolio (“One Choice Target Date Portfolios”) June 19, 2013 EXPLANATORY NOTE On behalf of the One Choice Target Date Portfolios, each a series of American Century Asset Allocation Portfolios, Inc. (the “Corporation”), and pursuant to Rule 497(e) under the Securities Act of 1933, as amended (the “Securities Act”), the purpose of this filing is to submit an interactive data file in the manner provided by Rule 405 of Regulation S-T and General Instruction C.3.(g) of Form N-1A. The interactive data file included as an exhibit to this filing relates to the revised prospectus filed with the Securities and Exchange Commission on behalf of the Corporation pursuant to Rule 497(e) under the Securities Act on May 30, 2013; such filing (Accession Number 0001437749-13-006865) is incorporated by reference into this Rule 497 Document. EXHIBIT INDEX EXHIBIT NUMBER DESCRIPTION OF DOCUMENT Exhibit -101.INS XBRL Instance Document Exhibit-101.SCH XBRL Taxonomy Extension Schema Document Exhibit – 101.DEF XBRL Taxonomy Extension Definition Linkbase Document Exhibit - 101.LAB XBRL Taxonomy Extension Label Linkbase Document Exhibit – 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
